DETAILED ACTION
Notice to Applicant
In the amendment dated 8/26/2021, the following has occurred: Claim 1 has been amended; Claims 2 and 5 have been canceled; Claim 11 has been added. Claims 1, 3-4, and 6-11 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Allowable Subject Matter
Claims 1, 3, 4, and 6-10 allowed.
The following is an examiner’s statement of reasons for allowance: the newly amended independent claims require “a plurality of modules covers, each module cover coupled to one of the module housings at a surface opposite to the bottom surface […] wherein the coupling of the second module housing further comprises connection tube that defines a connection tunnel at the first wall, and protruding in a second direction, the connection tunnel having a hollow in which a bus bar is led from the inside of the second module housing, and the connection tunnel being located between the module cover of the second module housing and the bottom surface of the second module housing.” Previously cited Marchio, Long, Rouillard, and Gutman do not teach such a connection. Nor does the prior art have a teaching or suggestion that would make such a tunnel obvious. Related previous prior art that also fails to teach the above amendment in combination with the other features of the instant claims are cited herein for their applicability to various connection schemes for adjacent housings:
US 2018/0109016; US20180175466; US20190123318; US 2020/0313128.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723